            Case 8:18-cv-03667-CBD Document 30 Filed 07/02/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                )
ALPHONSUS ANTHONY,                              )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )           Civil Action No. CBD-18-3667
                                                )
CRESTVIEW WINE & SPIRITS, LLC,                  )
ET AL.,                                         )
                                                )
       Defendants.                              )
                                                )

                                            ORDER

       Plaintiff Alphonsus Anthony (“Plaintiff”) brought claims alleging failure to pay

minimum wages and overtime compensation under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201, et seq., the Maryland Wage and Hour Law (“MWHL”), Md. Code Ann., Lab. &

Empl. §§ 3-401, et seq., and the Maryland Wage Payment and Collection Law (“MWPCL”), Md.

Code Ann., Lab. & Empl. §§ 3-501, et seq. Plaintiff sought damages, including liquidated and

treble damages, from Defendants Crestview Wine & Spirits, LLC, Halishor, LLC, Jaspal Singh

and Surjit Singh (collectively “Defendants”). On July 1, 2019, the parties filed a Consent

Motion to Approve Settlement (“Consent Motion”) seeking the Court’s approval for their

settlement agreement. ECF No. 29. The Court has reviewed this motion, the attached exhibit,

and the applicable law. For the following reasons, on this 2nd day of July 2019, the Court

hereby DENIES WITHOUT PREJUDICE the parties’ Consent Motion.

       The Consent Motion presently before the Court contains little if any information by

which the Court might assess it under the factors identified in Saman v. LBDP, Inc., Civ. No. A.

DKC-12-1083, 2013 WL 2949047 (D. Md. June 13, 2013). Plaintiff asserts that such analysis is
          Case 8:18-cv-03667-CBD Document 30 Filed 07/02/19 Page 2 of 3



“inapposite to approval of the parties’ settlement.” Consent Mot. 2 (citing Lynn’s Food Stores,

Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982)). However, it is the Court’s responsibility

to review FLSA settlement agreements for reasonableness. Gionfriddo v. Jason Zink, LLC, No.

Civ. A. RDB-09-1733, 2011 WL 2791136, at *2 (D. Md. July 15, 2011) (“Settlement agreements

that resolve claims pursuant to the FLSA must receive court approval.”) (citations omitted). To

ask the Court to decide a matter in the absence of sufficient information so long as the parties

agree is to request that the Court engage in ceremonial rubberstamping. This Court will not

eschew its responsibilities. Accordingly, as it is currently drafted the Consent Motion provides

insufficient information and the Court is left with little choice but to deny it without prejudice.

       Upon resubmission, the parties are advised to provide additional information addressing

the Saman factors. Plaintiff is further advised to provide sufficient information as to his claims

for attorneys’ fees. This would include specific dates and details for the actions or tasks his

counsel completed during the hours they billed to his case as well as the rates by which Plaintiff

was charged. While the Court appreciates the parties’ representation that they negotiated

separately the amount of attorneys’ fees and costs to be paid, Consent Mot. 2, the Court is still

responsible for ensuring the reasonableness of this amount. Absent sufficient information,

Plaintiff runs the risk of that portion of the Consent Motion being denied. See, e.g., Gionfriddo,

2011 WL 2791136, at *3 (“Although this Court does not have sufficient information to rule on

the reasonableness of the fees, this Court notes that there is evidence that at least suggests that

the attorney’s fees are unreasonable.”). Plaintiff is further advised to include affidavits and/or

declarations by individuals with personal knowledge as to the qualifications of his counsel in

their representation of him in this wage and hour case.




                                                  2
            Case 8:18-cv-03667-CBD Document 30 Filed 07/02/19 Page 3 of 3



          In making this decision, the Court offers no opinion on the merits of the parties’ Consent

Motion.



July 2, 2019                                                    /s/
                                                       Charles B. Day
                                                       United States Magistrate Judge




CBD/clc




                                                   3
